GILBERT, J.:
It may be assumed as settled law in this State: 1. That the provision of the Revised Statutes (2 R. S., 135, § 2, sub. 1), which avoids every agreement that by its terms is not to be performed in one year, does not apply to contracts for the leasing of lands. (Young v. Dake, 1 Seld., 464; overruling Croswell v. Crane, 7 Barb., 191.) And 2. That a parol lease for more than one year, though void for the term, by reason of another statute (2 R. S., 135, §§ 8, 9), enures asa tenancy from year to year, and that the oral lease regulates the terms of the tenancy in all respects except its duration. In this case, the lease was valid only for one year from April 1st, 1871, yet the tenants having actually entered under the lease, and having continued in the occupation of the demised premises after that time, with the assent of the lessor, a valid tenancy for another year was created. (Schuyler v. Leggett, 2 Cow., 660; People v. Ricker, 8 id., 226; Lounsbery v. Snyder, 31 N. Y., 514.) By the terms of the parol agreement in this case, the tenants became entitled to sow a crop of wheat in the fall of 1872, and to reap it the following season. They sowed the crop accordingly, and we are of opinion that they had a right to reap it and carry it away. The privilege of sowing the crop was exercised by the tenants as such, with the sanction and assent of the lessor.' These facts are sufficient to establish a new contract, or that which is equivalent thereto, whereby the grant of the privilege made by the original agreement was renewed. (Like v. McKinstry, 41 Barb., 191; S. C., 4 Keyes, 397.) The invalidity of the original demise, is no objection to the new contract. The case of Dung v. Parker (52 N. Y., 594), does not affect this principle, and the principle is supported by the case of Harris v. Frink (49 id., 24).
The defendant took his conveyance, with notice of the right to take off the crop claimed by the tenants, and it was subject to that *565right for obvious reasons. It is immaterial to inquire whether he had such notice when he entered into the executory contract for the purchase of the land. The right of the tenants was vested, and not a mere revocable license; the defendant acquired by virtue of the contract, no greater interest, than his vendor could then sell. We entertain no doubt that the judgment should be affirmed.
Present — Mullin, P. J., Smith and Gilbert, JJ.
Judgment and order affirmed.